DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Amendment
Acknowledgment is made of applicant's Amendment, filed 09-22-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 8, 15, and 20 has/have been amended, claim(s) 3 has/have been cancelled, and claim(s) 1, 2, and 4-20 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 20150001460 A1, in view of Yun, US 20190326319 A1.

As to claim 15, Kim discloses a semiconductor memory device (see Kim Fig 3) comprising: 
a plurality of first insulating layers (see Kim Fig 3 Ref 125) arranged apart from each other in a first direction (see Kim Fig 25 Ref D3); a plurality of first interconnect layers (see Kim Fig 4B Ref P) stacked alternately with the first insulating layers, and extending in a second direction (see Kim Fig 3 Ref D1) intersecting the first direction; a plurality of second interconnect layers (see Kim Fig 4B Ref P and Fig 3 interconnects on opposite sides of Ref 131) stacked alternately (see Kim Fig 13 Refs 134 and S) with the first insulating layers, arranged adjacently to the first interconnect layers in a third direction (see Kim Fig 3 Ref D2) intersecting the first and second directions, and extending in the second direction; a plurality of first semiconductor layers (see Kim Fig 3 Ref PL and Para [0102]) extending in the first direction and passing through the first interconnect layers and the first insulating layers; a plurality of second semiconductor layers (see Kim Fig 3 Ref PL and Fig 3 interconnects on opposite sides of Ref 131) extending in the first direction and passing through the second interconnect layers and the first insulating layers; and 
a separation region (see Kim Fig 13B Ref 134) including an air gap (see Kim Fig 13B Ref S, Fig 14, and Fig 15A) extending in the first and second directions and separating the first interconnect layers and the second interconnect layers in the third direction (see Kim Fig 3 Ref S), wherein 
each of the first insulating layers includes a first stack portion that is stacked alternately with the first interconnect layers (see Kim Fig 3 Ref 125), a second stack portion that is stacked alternately with the second interconnect layers (see Kim Fig 3 Ref 125 and Fig 3 insulating layers on opposite sides of Ref 131), and a coupling portion that is provided in the separation region and that couples the first stack portion and the second stack portion (see Kim Fig 7C Ref 136).

Kim does not appear to explicitly disclose respective coupling portions of the first insulating layers are arranged apart from each other in the first direction.

Yun discloses respective coupling portions of the first insulating layers are arranged apart from each other in the first direction.

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Kim, can have staircase structured coupling portions, as disclosed by Yun. The inventions are well known variants of three-dimensional memory devices, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Yun’s attempt to reduce the capacitance on coupling line (see Yun Para [0064]).

As to claim 16, Kim and Yun disclose the device according to claim 15, wherein 
the air gap includes a plurality of first portions (see Kim Fig 13B Ref 131) and a plurality of second portions (see Kim Fig 13B Ref 133; All portions are air gaps during a manufacturing step.), the first portions extending in the first direction, passing through the first insulating layers, being provided between the first interconnect layers and the second interconnect layers, and being arranged apart from each other in the second direction, the second portions being provided between the first interconnect layers and the second interconnect layers, and protruding from an outer periphery of each of the first portions, and the second portions protruding from adjacent ones of the first portions being linked to each other (see Kim Fig 13B).

As to claim 19, Kim and Yun disclose the device according to claim 15, further comprising:
a charge storage layer provided between one of the first semiconductor layers and one of the first interconnect layers (see Kim Fig 4B Ref 135b).

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 

New art has been provided which renders the amended claims obvious.

Allowable Subject Matter
Claims 1-14 are allowed.

Claim(s) 17, 18, 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 1):
a first length between centers of two adjacent ones of the first portions is less than double a second length from a center of one of the first portions to an outer periphery of one of the second portions corresponding to the one of the first portions.

The prior art does not appear to disclose (as recited in claim 8):
each of the first portions and the second portions includes an air gap.

The prior art does not appear to disclose (as recited in claim 17):
the separation region includes an insulating film provided on a side surface and a bottom surface of the air gap.

The prior art does not appear to disclose (as recited in claim 18):
the separation region includes an insulating film that is locally provided between the air gap and each of the first interconnect layers, and between the air gap and each of the second interconnect layers.

The prior art does not appear to disclose (as recited in claim 20):
each of the first semiconductor layers and the second semiconductor layers is formed in a plurality of first tiers that are coupled in the first direction; and 
each of the first portions is formed in a plurality of second tiers different from the plurality of first tiers that are coupled in the first direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 10/06/2022